UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK TRUESDALE, a/k/a Paperboy,

                Defendant - Appellant.



                             No. 10-4020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK TRUESDALE, a/k/a Paperboy, a/k/a Little D,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:09-cr-00288-WDQ-5; 1:09-cr-00287-WDQ-5)


Submitted:   March 3, 2011                 Decided:   March 18, 2011


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Sean P. Vitrano, HAZLEHURST VITRANO LLC, Hunt Valley, Maryland,
for Appellant.    Kwame Jangha Manley, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Derrick     Truesdale       appeals    his     convictions          and   262

month sentence for one count of conspiracy to participate in a

racketeering    enterprise        in   violation     of    18    U.S.C.     §    1962(d)

(2006), and one count of conspiracy to possess with intent to

distribute     heroin     in     violation    of   21     U.S.C.      §   846    (2006).

Counsel has filed a brief in this court pursuant to Anders v.

California, 386 U.S. 738 (1967), indicating that there are no

meritorious issues for appeal.                Truesdale has filed a pro se

supplemental brief.            The Government has elected not to file a

brief.    We affirm.

            In the Anders brief, counsel indicates that because

Truesdale executed a plea agreement that contained an appeal

waiver,    there    are     no    meritorious      issues       for   appeal.         The

Government, however, has not filed a responsive brief invoking

the appeal waiver, nor has the Government moved to dismiss this

appeal.    Accordingly, the Government has waived reliance on the

waiver, and the court will perform its required Anders review.

See   United       States        v.    Poindexter,        492     F.3d      263,      271

(4th Cir. 2007) (noting that if the government does nothing in

response to an Anders brief in a case where the appellant has

waived his right to appeal, the Court will perform its required

Anders review); see also United States v. Metzger, 3 F.3d 756,

757-58 (4th Cir. 1993) (holding that the government’s failure to

                                          3
assert an appeal waiver as a bar to the appeal constitutes a

waiver of reliance on the appeal waiver).



               I.     Adequacy of the Rule 11 Colloquy

            Where the defendant did not move in the district court

to withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error. *         United States v. Martinez, 277 F.3d

517, 525-26 (4th Cir. 2002).

            “To establish plain error, [Truesdale] must show that

an error occurred, that the error was plain, and that the error

affected his substantial rights.”            United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007) (citation omitted).               Even if

Truesdale    satisfies      these    requirements,   the   court    retains

discretion to correct the error, which it should not exercise

unless the error seriously affects the fairness, integrity or

public   reputation    of    judicial      proceedings.    Id.     (internal

quotation marks and citation omitted).




     *
       Truesdale did file a pro se motion to withdraw his plea,
which the district court did not consider.     Because Truesdale
was represented by counsel at the time, his motion has not
preserved a challenge to the adequacy of the Rule 11 hearing.
See Abdullah v. United States, 240 F.3d 683, 686 (8th Cir. 2001)
(pro se filing does not preserve issue for appellate review
where defendant is represented by counsel at the time of the
filing).



                                       4
            We have reviewed the record of the Rule 11 hearing,

and we conclude that the district court complied with the Rule’s

mandates.       The court ensured that Truesdale’s plea was knowing,

voluntary, and supported by an adequate factual basis.



                                  II.   Sentence

            A     sentence   is   reviewed   for   reasonableness    under    an

abuse of discretion standard.            Gall v. United States, 552 U.S.

38, 51 (2007).        This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                    Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After determining whether the district court properly calculated

the defendant’s advisory guideline range, we must decide whether

the district court considered the 18 U.S.C. § 3553(a) (2006)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                Lynn, 592 F.3d at

575-76;     see    United    States     v.   Carter,   564    F.3d   325,    330

(4th Cir. 2009).       Properly preserved claims of procedural error

are subject to harmless error review.              Lynn, 592 F.3d at 576.

If the sentence is free of significant procedural error, the

appellate court reviews the substantive reasonableness of the

sentence.       Id. at 575; United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).



                                         5
             Our review of the sentencing proceeding reveals that

the sentence was procedurally reasonable.                          The court correctly

calculated the Guidelines range, including its classification of

Truesdale     as       a     career   offender.        In       addition,     the     court’s

explanation of Truesdale’s sentence was adequate.                             Accordingly,

the sentence was procedurally reasonable.

             Even if the sentence is procedurally reasonable, we

must consider the substantive reasonableness of the sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the   sentence         it    chose    satisfied     the     standards        set    forth   in

§ 3553(a).”        United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).             We presume on appeal that a sentence within a

properly     calculated           Guideline    range       is    reasonable.           United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                                Our review

of    the   record          reveals   that    Truesdale         has   not    rebutted       the

presumption        of       reasonableness     accorded         his   within-Guidelines

sentence.



                            III. Pro Se Supplemental Brief

             In    his       supplemental     brief,       Truesdale        makes    numerous

challenges        to        his   sentence,       argues    that      counsel        provided

ineffective assistance, and claims that the district court erred

in failing to consider his pro se motion to withdraw his guilty

                                              6
plea.     We have carefully reviewed these claims and initially

conclude that Truesdale’s claims of ineffective assistance of

counsel    are    not       cognizable      on     direct        appeal.      See     United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                            We conclude

that the remainder of Truesdale’s claims are without merit.



                 IV.       Other Meritorious Issues for Appeal

               Finally, in accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious

issues for appeal.                We therefore affirm the judgment of the

district court.            We also deny Truesdale’s motion to amend his

pro se supplemental brief.                  This court requires that counsel

inform    Truesdale,         in   writing,       of   the    right      to   petition    the

Supreme   Court       of    the    United    States     for      further     review.      If

Truesdale       requests      that    a     petition        be    filed,     but    counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this       court     for      leave        to      withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Truesdale.

               We dispense with oral argument because the facts and

legal contentions are adequately before the court and argument

would not aid the decisional process.

                                                                                    AFFIRMED



                                             7